Citation Nr: 1214260	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-04 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for a psychiatric disability.  

2.  Entitlement to a rating greater than 20 percent for a cervical-thoracic spine disability.

3.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to the cervical-thoracic spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from January 1992 to July 1994.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of service connection a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran, without good cause, failed to report to VA examinations scheduled in conjunction with the claim of increased rating for a psychiatric disability. 

2.  The cervical-thoracic spine disability does not result in limitation of flexion to 15 degrees or less, ankylosis, or intervertebral disc syndrome.  


CONCLUSIONS OF LAW

1.  The Veteran's failure to report for VA examinations requires that the claim for increased rating for a psychiatric disability be denied.  38 C.F.R. § 3.655(b) (2011).

2.  The criteria for a rating greater than 20 percent for a cervical-thoracic spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for a Psychiatric Disability

In February 2007, the Veteran filed a claim for an increased rating for a dysthymic disorder.  This claim was denied in a July 2007 rating decision.  In August 2007, the Veteran submitted a claim which was interpreted as a claim of increase for the dysthymic disorder.  In conjunction with the August 2007 claim, VA scheduled the Veteran for an examination in July 2008.  The Veteran failed to report for this examination.  In September 2008, the Veteran reported that she did not report for the examination because it was her birthday and she "rarely [got] out of bed on [her birthday" due to her depression.  VA rescheduled the examination for November 2008, but the Veteran failed to report.  She contacted VA and asked to reschedule the examination.  VA rescheduled the examination for December 2008, but the Veteran again failed to report.  The Veteran has not indicated that she would attend a rescheduled examination or that she wished the examination to be rescheduled.   

Regulations provide that veterans have an obligation to report for VA examinations which are scheduled in connection with their claims.  Choosing not to attend or participate is certainly within the veteran's prerogative.  However, in the absence of any showing of good cause for the failure to report, the dispositive legal authority mandates entry of a denial of any claim for increase under 38 C.F.R. § 3.655.  The record indicates that the Veteran was provided notice of this regulation in a July 2008 rating decision and January 2009 statement of the case.  Additionally, the July 2008 rating decision and statement of the case explained to the Veteran that, in the absence of current findings, the evidence was not sufficient to warrant an increased rating.  

The Veteran has failed to report to each examination scheduled in conjunction with her claim of increased rating for a psychiatric disability, and with the possible exception of the missed examination in July 2007 which was rescheduled, the Board finds she has not provided "good cause" for the failures to report.  Consequently, because the Veteran has failed to show for any scheduled examinations without good cause and without an indication that she will ever report, her increased rating claim must be denied as a matter of law. 

Increased Rating for a Cervical-Thoracic Spine Disability

In a December 1996 rating decision, service connection was granted and an initial 10 percent rating assigned for fibromyalgia, upper back.  In a December 2000 rating decision, the service-connected disability was recharacterized as thoracic spine strain and the 10 percent rating was continued.  In that rating decision, the RO noted that an August 1996 VA examination was the only evidence of a diagnosis of fibromyalgia.  The Veteran had been treated in service for trapezius strain and in-service and post-service treatment records included her complaints regarding her upper back.  In a February 2001 rating decision, the rating was increased to the current level of 20 percent. 

The Veteran filed a claim of increase for her cervical-thoracic disability in May 2007.  That claim was denied in a July 2007 rating decision.  Additional relevant evidence was then associated with the file, notably a June 2008 VA examination record.  In a July 2008 rating decision, VA confirmed the prior denial of an increased rating.  The Veteran filed a timely appeal with respect to the July 2008 rating decision.  She contends that a rating greater than 20 percent is warranted because of the associated pain and functional, to include occupational, impairment.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

A July 2007 VA examination record reflects the Veteran's history of severe pain and stiffness in the neck and interscapular area of the back.  The Veteran reported that she worked but indicated that she has to take 3 days of sick leave each month because of recurrent neck and back pain.  Examination revealed normal posture, gait, position of the head, symmetry in appearance and motion, and curvature.  Sensory and motor examination revealed intact findings, and reflexes were intact.  Range of motion testing of the cervical spine revealed flexion to 40 degrees with mild discomfort, extension to 45 degrees without discomfort, lateral flexion to 40 degrees bilaterally with mild discomfort, and lateral rotation to 70 degrees bilaterally with mild discomfort.  There was no additional limitation after repetition.  There was objective evidence of painful motion without spasm or weakness.  There was also tenderness to light touch with fingertips along the paracervical spine and in the lower cervical C7 through T1 paralumbar area.  Range of motion testing of the thoracolumbar spine revealed flexion to 60 degrees with poor effort and minimal discomfort, extension to 5 degrees with poor effort and minimal discomfort, lateral flexion to 20 degrees bilaterally with poor effort and minimal discomfort, and lateral rotation to 15 degrees bilaterally with poor effort and minimal discomfort.  There was no additional limitation after repetition.  There was no objective evidence of painful motion, guarding, weakness, or localized tenderness, and gait was normal.  There was fingertip tenderness to the lower lumbar paravertebral muscles.  The examiner diagnosed the Veteran with cervical and thoracic strain with residuals and herniated nucleus pulposus of the lumbar spine.  

A June 2008 VA examination record reflects the Veteran's history of constant nonradicular neck pain.  She reported that she worked but indicated that she missed 40 days of work in the previous 12 months.  Examination revealed normal posture, gait, position of the head, and spinal curvature/contour.  Sensory and motor examination was normal, and reflexes were physiologic in each extremity and equal bilaterally.  After repetition, range of motion testing of the cervical spine revealed flexion to 30 degrees, extension to 40 degrees, lateral rotation to 50 degrees bilaterally, and lateral flexion to 20 degree bilaterally.  The spine was painful throughout range of motion, more on forward flexion and lateral rotation.  There was no additional limitation after repetition.  There was tenderness on palpation in the midline and over the paracervical muscles and in the thoracic spine, slight muscle spasm in the cervical spine, and spasm in the thoracic spine.  After repetition, range of motion testing of the thoracolumbar spine revealed flexion to 50 degrees, extension to 5 degrees, lateral flexion to 10 degrees bilaterally, and lateral rotation to 10 degrees bilaterally, with pain throughout but no additional limitation after repetition.  

X-ray images of the thoracic spine showed minimal lower thoracic dextroscoliosis.  X-ray images of the cervical spine showed loss of normal cervical lordotic curve, possibly due to prior paraspinal muscle spasm, mild degenerative changes of the lower cervical spine with probable mild hypertrophy of the C6 and C7 uncinate processes, and ununited ossification center of C6.  The examiner diagnosed the Veteran with cervical and thoracic strain with residuals, minimal lower thoracic dextroscoliosis, and mild degenerative changes of the lower cervical spine.  

The Veteran's cervical-thoracic spine disability is rated at 20 percent under the General Rating Formula for Diseases and Injuries of the Spine (Formula).  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.  The Formula provides a rating greater than 20 percent for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  Favorable ankylosis is fixation of a spinal segment in neutral position (zero degrees).  See Formula, Note 5.  The proper rating under the Formula is determined without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  A separate rating may be assigned for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  See Formula, Note 1.  

After reviewing the record, the Board concludes that a rating greater than 20 percent is not warranted during any portion of the rating period on appeal.  There is no finding of ankylosis, and the records indicate that the Veteran has range of motion in his cervical spine; there is no fixation.  The records also do not indicate that the Veteran has flexion limited to 15 degrees or less, and the reported range of motion is consistently too significant to warrant a higher rating even after consideration of functional limitation due to factors such as pain.  See 38 C.F.R. §§ 4.40; 4.45 and DeLuca, 8 Vet. App. 202, 206-07.  The Board further finds that a separate rating for any associated objective neurologic abnormalities is also not warranted because the evidence does not suggest the existence of any radiculopathy or neurological deficit.  As such, a separate rating is not warranted under Note 1 and a rating in excess of 20 percent is not warranted under the Formula.  

The Board has considered whether a higher or separate rating is available under an alternative spinal diagnostic code but finds that no other diagnostic code is applicable as there is no diagnosis or evidence suggestive of intervertebral disc syndrome and the evidence does not indicate that the cervical-thoracic spine symptoms result in functional impairment of the lumbar spine.  

Finally, the Board has considered whether extraschedular consideration is warranted based on the Veteran's report of occupational impairment secondary to the cervical-thoracic spine disability.  The discussion above reflects that the symptoms of the Veteran's cervical-thoracic spine disability (mainly pain, tenderness and limitation of motion) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the Board finds that a rating greater than 20 percent is not warranted at any time during the appellate period.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the claim of increased rating for a psychiatric disability, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the duty to notify and assist is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (finding that where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, no further action is required.

With regard to the claim of increased rating for a cervical-thoracic spine disability, the RO provided the appellant pre-adjudication notice by letter dated in June 2007.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

A rating greater than 30 percent for a psychiatric disability is denied.

A rating greater than 20 percent for a cervical-thoracic spine disability is denied.


REMAND

Further development is needed on the claim of service connection.  Specifically, an opinion is needed to determine whether the Veteran's lumbar spine disorder is secondary to her cervical-thoracic spine disability.  The Board acknowledges that the record includes a July 2007 opinion from a VA examiner; however the examiner did not address whether the lumbar spine disorder was aggravated by the cervical-thoracic spine disability, however.  38 C.F.R. § 3.310.  As such, the opinion is not adequate, and another opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from a competent medical professional as to the etiology of the lumbar spine disorder.  The claims file must be made available to the examiner in conjunction with the examination.  Based on a review of the record, the medical professional should state whether it is at least as likely as not that the Veteran's lumbar spine disorder was caused or aggravated by service or the service-connected cervical-thoracic spine disability.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.  A rationale should be provided for any opinion expressed.  

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

2.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


